UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR () TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53967 GRAHAM ALTERNATIVE INVESTMENT FUND II LLC (Exact name of registrant as specified in its charter) Delaware 20-4897149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/oGRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203)899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act). YesoNox As of April 1, 2012, 274,577.855 Units of the Systematic Strategies Portfolio were outstanding. As of April 1, 2012, 1,219,148.309 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND II LLC FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund II LLC Consolidated Statementsof Financial Condition at March 31, 2012 (unaudited) and December31, 2011 (audited) 1 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 2 Consolidated Statements ofChanges in Members’ Capital for the three months ended March 31, 2012 and 2011 (unaudited) 3 Consolidated Statements ofCash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 5 Notes to Consolidated Unaudited Financial Statements 6 Graham Alternative Investment Trading LLC Statements of Financial Condition at March 31, 2012 (unaudited) and December31, 2011 (audited) 14 Condensed Schedules of Investments at March 31, 2012 (unaudited) and December31, 2011 (audited) 15 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2012 and 2011 (unaudited) 16 Statements ofChanges in Members’ Capital for the three months ended March 31, 2012 and 2011 (unaudited) 17 Statements ofCash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 18 Notes to Unaudited Financial Statements 19 Graham Alternative Investment Trading II LLC Statements of Financial Condition at March 31, 2012 (unaudited) and December31, 2011 (audited) 59 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2012 and 2011 (unaudited) 60 Statements ofChanges in Members’ Capital for the three months ended March 31, 2012 and 2011 (unaudited) 61 Statements ofCash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 62 Notes to Unaudited Financial Statements 63 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 84 Item 3. Quantitative and Qualitative Disclosures about Market Risk 92 Item 4. Controls and Procedures 93 PARTII - Other Information 94 Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Index PART I Item1. Financial Statements Graham Alternative Investment Fund II LLC Consolidated Statements of Financial Condition March 31, 2012 (Unaudited) December 31, 2011 (Audited) Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Investment in Graham Alternative Investment Trading II LLC, at fair value Redemptions receivable from Graham Alternative Investment Trading LLC Redemptions receivable from Graham Alternative Investment Trading II LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Blended Strategies Portfolio Class 0 Units (941,155.031 and 966,888.461 units issued and outstanding at $126.14 and $123.17, respectively) Class 2 Units (265,561.479 and 278,890.248 units issued and outstandingat $100.65 and $98.77, respectively) Total Blended Strategies Portfolio Systematic Strategies Portfolio Class 0 Units (106,700.645 and 112,079.324 units issued and outstanding at $82.32 and $81.35, respectively) Class 2 Units (166,006.616 and 184,238.954 units issued and outstanding at $77.77 and $77.24, respectively) Total Systematic Strategies Portfolio Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) (Unaudited) Net gain (loss) allocated from investments in other funds: Net realized gain on investments $ $ Net decrease in unrealized appreciation on investments ) ) Net gain (loss) allocated from investments in other funds ) Net investment loss allocated from investments in other funds: Investment income: Interest income Expenses: Brokerage fees Advisory fees Sponsor fees Incentive allocation - ) Interest and other Total expenses Net investment loss allocated from investments in other funds ) ) Netincome (loss) $ $ ) See accompanying notes. 2 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital For the three months ended March 31, 2012 (unaudited) and 2011 (unaudited) Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2010 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, March 31, 2011 $ $ $ Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2011 $ $ $ Subscriptions Redemptions ) Net income – – Members’ capital, March 31, 2012 $ $ $ See accompanying notes. 3 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Changes in Members’ Capital (continued) For the three months ended March 31, 2012 (unaudited) and 2011 (unaudited) Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2010 $ Subscriptions Redemptions ) Net loss – ) – ) ) ) Members’ capital, March 31, 2011 $ Systematic Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2011 $ Subscriptions Redemptions ) Net income – – Members’ capital, March 31, 2012 $ See accompanying notes. 4 Index Graham Alternative Investment Fund II LLC Consolidated Statements of Cash Flows Three Months Ended March 31, Cash flows provided by (used in) operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Net (income) loss allocated from investment in Graham Alternative Investment Trading LLC ) Net (income) loss allocated from investment in Graham Alternative Investment Trading II LLC ) Proceeds from sale of investments in Graham Alternative Investment Trading LLC Proceeds from sale of investments in Graham Alternative Investment Trading II LLC Investments in Graham Alternative Investment Trading LLC ) ) Investments in Graham Alternative Investment Trading II LLC ) ) Net cash provided by (used in) operating activities ) Cash flows (used in) provided by financing activities Subscriptions Redemptions ) ) Net (used in) cash provided by financing activities ) Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
